Case 4:19-cv-00183-TWP-DML Document1 Filed 08/29/19 Page 1 of 6 PagelD #: 1

 

UNITED STATES DISTRICT COURT AUG 2 9 2019
for the | NEW ALBANY Dive

Southern District of Indiana

 

363? -DML

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) [hres Lhno

 

 

Nina mm _rchak

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

~V~

Dennis Resbaraurt

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

Page 1 of 6

 
Case 4:19-cv-00183-TWP-DML Document1 Filed 08/29/19 Page 2 of 6 PagelD #: 2

!

ployment Discrimination Complaint 4/19 (adapted from AO Pro Se 7 (Rey, 12/16) Complaint for Employment Discrimination)
eee

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed. ,

Name NINA MM Braté

Street Address City L2RO8S kK st eon it 2/2]
and County State Aedne, O am TN uf 74) }.
and Zip Code \

Telephone Number / oy’ Qe 4 2% LD) 4A
E-mail Address AREAS nvinebuct S@upheo. Com

B. The Defendant(s)

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant, include
the person’s job or title (finown). Attach additional pages if needed. -

Defendant No. 1

Nam DeNly’s Qostaravat
Job or Title (@finown) | oO ast Je AMES Q A?
Street Address City PR eCalfo re , 1 VY\

and County State , L~ uf Q /

and Zip Code

Telephone Number a v } ra - a) s~ SOQs

E-mail Address (known)

 

 

Defendant No. 2

Name

 

Job or Title Gf known)
Street Address City
and County State
and Zip Code
Telephone Number

 

 

 

 

 

E-mail Address (if known)

 

Page 2 of 6

 
Case 4:19-cv-00183-TWP-DML Document1 Filed 08/29/19 Page 3 of 6 PagelD #: 3

INSD Pro Se Employment Discrimination Complaint 4/19 (adapted from AO Pro Se 7 (Rey, 12/16) Complaint for Employment Discrimination)

Defendant No. 3

Name

 

Job or Title (known)
Street Address

 

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (ifimown)

 

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name YenNy Ss Restara ort |

 

 

 

Street Address jo3S STames ave
City and County Aheclfored! ra 474a/
State and Zip Code

 

Telephone Number x ] Q QQ) s- oS Lad?

IL. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

[ | Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.).

A Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

a) Americans with Disabilities Act of 1990, as codified, 42 U.S.C. 8§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

SX Retal rack (ON

Page 3 of 6

 
Case 4:19-cv-00183-TWP-DML Document 1 Filed 08/29/19 Page 4 of 6 PagelD #: 4

INSD Pro Se Employment Discrimination Complaint 4/19 (adapted from AO Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

 

 

[| Other federal law (specify the federal law):
[| Relevant state law (specify, if known): :
[ | Relevant city or county law (specify, if known):

 

IU. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including the
dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and write
a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment. Retaliation.

Other acts (pect): WMaAkina Evo Of Mb. Disab: [4 tn

(Note: Only those grounds raised in the char ‘ge filed with the Equel Employment
Opportunity Commission can be considered by the federal district court under the
jederal employment discrimination statutes.)

LAT

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

Oct. 1a., OC 13, Qorg

Cc, I believe that defendant(s) (check one):
"is/are still committing these acts against me. is/are

De not still committing these acts against me.

Page 4 of 6

 
Case 4:19-cv-00183-TWP-DML Document1 Filed 08/29/19 Page 5 of 6 PagelD #: 5

INSD Pro Se Employment Discrimination Complaint 4/19 (adapted from AO Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

D.

Defendant(s) discriminated against me based on my (check all that apply and explain):

race

[ | - color gender/sex
religion national.

 

 

 

origin

 

) age (year of birth) if lb t (only when asserting a claim of age discrimination.)

LI

The facts of my case are as follows. Attach additional pages if needed.

 

disability or perceived disability (specify disability)

 

 

 

 

 

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Oppor tunity Commission, or the charge filed with the

_ relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A,

It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
On: (date)

Ges March 4 &o}4

The Equal Employment Opportunity Commission (check one):
[| has not issued a Notice of Right to Sue letter.
Bd) _ issued a Notice of Right to Sue letter, which I received on (date)

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's.alleged discriminatory conduct (check one):

Dp 60 days or more have elapsed.
[| less than 60 days have elapsed.

Page 5 of 6

 
Case 4:19-cv-00183-TWP-DML Document1 Filed 08/29/19 Page 6 of 6 PagelD #: 6

INSD Pro Se Employment Discrimination Complaint 4/19 (adapted from AO Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination)
Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Pellet

a

Em jin seareh at Wea ety As a.

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or.needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable

‘opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11. '

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. J understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case. oe

Date of signing: ~ pag a B
Signature of Plaintite =» Lf \a yea

Printed Name of Plaintiff = Vy IQ fp aL

B. For Attorneys
_. Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6

 
